Citation Nr: 1025525	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to hypertension, to include as secondary to the 
service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1965 to September 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2006, the Veteran presented personal testimony during a 
hearing before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is of record.

In March 2008, the Board remanded this matter to the RO to afford 
due process and for other development.  The RO continued the 
denial of the Veteran's claim (as reflected in a December 2008 
supplemental SOC (SSOC)) and returned this matter to the Board 
for further appellate consideration.  Furthermore in March 2009, 
the matter was remanded for further evidentiary development.  The 
case is now ready for appellate review as there has been 
substantial compliance with the remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Hypertension was not present in service or manifested for 
many years thereafter, and is not etiologically related to 
service or service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated during active 
service, may not be presumed to have been incurred in service, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in June 2005, prior to the 
date of the issuance of the appealed September 2005 rating 
decision.  

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded VA examinations in August 
2005, September 2008, and June 2009 that was fully adequate for 
the purposes of determining the nature and etiology of the 
claimed hypertension.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

If hypertension becomes manifest to a degree of 10 percent within 
one year of separation from active service, then it is presumed 
to have been incurred during active service, even though there is 
no evidence of arthritis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's non service-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310.

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the Veteran 
must present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder and 
the disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background

The Veteran contends that his hypertension is the result of his 
service-connected PTSD.  

Service records show that upon enlisting, the veteran reported in 
his April 1965 Report of Medical History (RMH) that he had a 
history of high or low blood pressure.  The examiner noted on the 
RMH that the veteran had hypertension with no medical treatment.  
On the veteran's entry examination, a blood pressure reading of 
134/70 was recorded.  An April 4, 1968, his blood pressure was 
recorded as 110/76, and on April 5, 1968, it was 127/78.  His 
separation physical noted his blood pressure as 128/76.

During a June 1977 VA examination, his blood pressure was 
observed to be 130/80.  In January 1982, a VA examiner stated 
that the veteran had borderline hypertension.  His blood pressure 
was noted to be 160/100.  Eight days later, the reading was 
154/88.  Follow-up readings in July 1982 included notations of 
145/75, 130/90, and 140/85.

In July 2003, a VA treatment note indicated that the veteran had 
likely long-standing hypertension, and the veteran discussed 
starting anti-hypertensive medication.  His blood pressure was 
186/98, and later that same day it was 165/92.  On follow-up in 
August 2003, a reading of 152/100 was noted.  In October 2004 his 
blood pressure was 147/79, and in March 2005 it was revealed to 
be 130/69.

Analysis

Initially, the Board observes that hypertension became manifested 
long after the Veteran's separation from service, and is not 
otherwise shown to be related to such service.

Service connection is in effect for PTSD, 70 percent disabling.  
The sole question which remains is whether or not the Veteran's 
hypertension developed or was aggravated by his service-connected 
PTSD.

As this is a medical question that can only be answered by 
competent medical professionals, the most relevant evidence are 
the medical opinions that were obtained.  

The first opinion an August 2005, a VA examiner concluded that 
there was no objective evidence that PTSD caused essential 
hypertension.  

The next opinion was from a September 2008 VA examination, in 
which the VA examiner opined that given the more recent onset in 
2002 of the Veteran's hypertension and the long history of PTSD, 
the Veteran's hypertension was more likely than not related to 
his obesity, smoking, and advancing age.  The examiner further 
stated that there was no current data to suggest specifically for 
this veteran, or in general, that hypertension is caused by PTSD.  

Finally in a June 2009 VA examination, the same examiner from the 
September 2008 examination, reasserted his previous opinion that 
hypertension was less likely than not related to the PTSD because 
of the recent onset of hypertension and long history of PTSD.  
Furthermore, the examiner offered the additional opinion that 
while mental stressors along with other risk factors can acutely 
elevate the blood pressure, there is no consistent medical 
literature as to the chronic effect of PTSD on sustained blood 
pressure elevation.  The examiner also reported that the Veteran 
experienced a worsening on PTSD symptoms in September 2005 during 
which the Veteran's blood pressures remained stable.

VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue. 38 U.S.C.A. § 5107(b).  That doctrine, 
however, is not applicable in this case because there is no 
evidence of an in service disability, there is no competent 
evidence of a nexus between the current disability and service or 
a service connected disability, and the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In sum, the Board must conclude that the preponderance of the 
evidence is against the claim.


ORDER

Service connection for hypertension as secondary to the service-
connected PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


